Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed 5/24/2022 for application 16/625,183.
Claims 1, 3-10, 12, and 14-23 have been examined and are pending.  Claims 2, 11, and 13 have been canceled.  Claims 21-23 have been added.  Claims 1, 9, and 14 are independent claims.
Response to Arguments
The objection to claims 1-20 is removed in response to the amendment filed 5/24/2022.
The rejection of claim 13 under 35 U.S.C. 112 (b)  is withdrawn because claim 13 has been canceled.
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 5/24/2022, with respect to the rejections of claims 1-20 have been fully considered but are not persuasive.
Applicant comments as follows:  The primary reference Vysogorets utilized by the Examiner requires data to be encrypted before it is fragmented (paragraph 0088). This clearly indicates that encryption is the mechanism to prevent useful information from being obtained from a fragment. That is, the size of the data fragment is not the critical design aspect of Vysogorets. Accordingly, Vysogorets clearly does not disclose, or suggest, limiting the size of the fragments (encrypted fragments) to a maximum size, where the maximum size is to ensure at least one fragment will have no useful information.  Vysogorets discloses a split key authentication solution (both parties’ tokens must be authenticated) to provide an increased level of security (see for example, paragraphs 0062 and 0066). The information cannot be recovered if only one token is compromised. The container where a portion of the data is stored can only be identified by the concatenation of the user ID and the service provider ID (see, for example, paragraphs 0078-0080 and 0097). In computing the container location, Vysogorets requires the use of strong identify (1.e., authentication) mechanisms to function (see, for example, paragraph 0065).  Vysogorets teaches systems and methods for disaster recovery by using data redundancy (see, for example, paragraphs 0089-0092). Vysogorets teaches systems and methods for the secure storage of data by dispersion (see, for example, Fig. 1A element 35) and by protecting the data and the owner (e.g., user and vendor) of the data (see, for example, para. 0047). Vysogorets uses a combination of data container identifier, User ID and Service Provider ID to determine the location of the fragments, including the redundant fragments (see, for example, Fig. 3A element 55, Fig. 4A element 65 and paragraphs 0097 and 0091-0092).  In summary, Vysogorets provides solutions when disaster (natural or cyber-attack) threatens a portion of the locations where the fragmented data is stored thereby allowing the original data to be recovered using only a portion of the fragmented data. Specifically, the solutions defined in Vysogorets require a known and consistent fragment size and require the use of a split-key authentication and two separate “keys” to identify the location of and open the data container to recover the encrypted data.  In contrast to Vysogorets, the current Application does not rely on (1) split-key authentication, (11) two-part data container identification, (111) strong authentication, or (iv)  encryption of the data before fragmentation to provide protection of the original source data. Rather, the current Application provides data security for source data, without the need for encryption or authentication thereof, by segmenting (or splitting) the source data into microshard data fragments having a maximum size such that at least one microshard data fragment will be unable to contain information having value to an attacker. Vysogorets does not disclose or suggest selecting a maximum size of an encrypted fragments (let alone fragments of the source data) to ensure at least one fragment does not contain valuable information (information of value to a hacker).
Examiner respectfully notes that base reference Vysogorets is directed to a computer implemented method that includes dispersed secure storage and retrieval data.
Applicant comments as follows:  The secondary reference Resch utilized by the Examiner teaches resiliency by making and distributing copies of data and teaches redundancy and recovery when one data storage device is compromised by leveraging redundant RAID implementations. Resch disperses (redundant) encoded data slices into (separate) storage locations to allow for software updates or failures of a portion of the storage units collectively having the full set of encoded data slices. This ensures that a threshold number of encoded data slices are available for each set of encoded data slices when needed/requested and ensures high data availability and reliability. Resch processes the data segment using error encoding (e.g., FEC), compression and encryption (see paragraphs 0048, 0070, 0076, 0077) before the slices are packetized for transmission within the network (see paragraph 0051).  Resch teaches breaking data into segments, and then breaking the segments into slices. The slices are stored on distributed storage units such that a minimum number of slices are determined by the encoding (parity) algorithm to reconstruct a segment. The actual number of slices stored for a given segment are defined by pillars described in a user profile which is held in a user vault. Resch merely refers to size in terms of segments, the size of which may be fixed or variable. When data is broken into segments (see paragraph 0048), the selection of fixed or variable sized segments and their size is used to create resilient blocks of data. The size of data in a slice is merely a function of the number of pillars a segment is divided into, which is based on the error coding dispersal function (see paragraph 0068). The slices are used to create error correction and resiliency of a segment, and not for protecting or securing the data contained in the slices.  Resch references security and size (see paragraph 0111) at the segment level when data is being modified. Although Resch teaches a security benefit in that their appliance only holds a portion of the data (1.e., a segment) it has no bearing on the security of the data at rest in their remote storage units (disks). Resch merely references a threshold, specifically the minimum number of slices needed to reliably reconstruct data in a similar manner as is defined with RAID implementations.  In contrast to Resch, the current Application does not rely on (i) encoding (e.g., FEC), (11) compression, (iii) encryption, or (iv) redundancy (e.g., RAID). Rather, the current Application provides data security for source data, without the need for encryption, by splitting the source data into microshard data fragments having a maximum size such that at least one microshard data fragment will be unable to contain information having value to an attacker. Resch does not teach or disclose obfuscating or ensuring that the data slices do not contain valuable information and is silent as to the benefit thereof.
Examiner respectfully notes that Resch is also directed to a dispersed storage network.
Applicant comments as follows:  Independent claim 1 was amended to incorporate claim 2 (and claim 2 was correspondingly canceled) regarding how the maximum size of the microshard is determined and so that at least one of the microshard data fragments selected from the source data will be unable to contain information having value to an attacker. The claim was also amended to define that the source data is split into a plurality of microshard data fragments having a size that is less than the maximum size.  The Applicant submits that the proposed combination of Vysogorets and Resch does not disclose or suggest the method of claim 1. For example, the Examiner acknowledges that Vysogorets does not disclose determining a maximum size of each microshard fragment. Accordingly, it follows that Vysogorets does not disclose how the maximum size is determined (ensure that at least one of the microshard data fragments selected from the source data will be unable to contain information having value to an attacker).  The Examiner relies on Resch to disclose determining maximum size of a microshard fragment and contends that Resch discloses this in paragraph 0097 (data segments of varying size) and 0066 (data segment size may vary). The Applicant points out that these passages recited by the Examiner simply deal with varying size segments and have nothing to do with a maximum size for a segment, let alone the maximum size being selected to ensure that at least one of the microshard data fragments selected from the source data will be unable to contain information having value to an attacker, as required by claim 1. It should be pointed out that a variable size does not define an upper limit (maximum size) or ensure the that the segment 1s less than the maximum size. Rather, utilizing varying sizes may result in any number of segments exceeding a maximum size.  With regard to claim 2 (which has been incorporated into claim 1), the Examiner contends that Vysogorets discloses the maximum size being determined to limit amount of useful data in paragraph 0090 (theft of the contents of any combination of locations less than this minimum will not permit assembly of even the encrypted data). The Applicant submits that this passage has nothing to do with the maximum size of a fragment as required by claim 1. Rather this passage is related to the minimum number of fragments that are required to be obtained in order to decrypt in whole, or part, the encrypted data.  For at least the above noted reasons it is clear that neither Vysogorets nor Resch disclose or suggest the maximum size of microshard fragments or claim 1. Accordingly, even assuming that each of the references discloses the other elements of claim 1 that that the Examiner contends (without acknowledging or conceding such) and that there was motivation to combine the references (without acknowledging or conceding such), the proposed combination would not result in the method of claim 1.
Examiner respectfully disagrees.  Regarding claim 1, Vysogorets discloses, in paragraph 0047, a method for securing source data in a system comprised of at least one computer in communication with at least one storage resource, comprising the steps of; in paragraphs 0072-0075, wherein the maximum size is determined such that at least one of the microshard data fragments selected from the source data will be unable to contain information having value to an attacker; paragraphs 0072-0075, splitting the source data into a plurality of microshard data fragments having a size that is less than the maximum size; paragraphs 0072-0074, selecting [[a]] one of the plurality of microshard data fragments 0159, 0036, 0097, and 0192, determining a pointer value which defines a location for the at least one at least one storage resource, and a location in the file, where the one of the plurality of microshard data fragments will be stored; paragraphs 0159, 0036, 0097, and 0192, storing the one of the plurality of microshard data fragments in the location defined by the pointer value; paragraph 0159, storing at least part of the pointer value in at least one pointer repository; paragraph 0072, repeating the steps of selecting [[a]] one of the plurality of microshard data fragments, determining a pointer value, storing the one of the plurality of microshard data fragments and storing at least part of the pointer value until the plurality Page 2of microshard data fragments are stored in the at least one storage resource in non- contiguous locations.  Resch discloses, in paragraphs 0066 and 0097, selecting a microshard data fragment from the source data that is less than or equal to the maximum size; in paragraph 0097, determining, based on one of user input and computed value, a maximum size of each microshard data fragment; in paragraph 0100, storing at least part of the pointer value in at least one repository.
Applicant argues as follows:  Furthermore, the Applicant submits that the Examiner’s motivation is insufficient as he has not provided any rational for the combination other than a generic statement it would be obvious. The Applicant submits that one would not be motivated to look to a system for providing redundancy in order to recreate data in case of a failure (Resch) with a system utilizing encryption and split key authentication (Vysogorets) as suggested by the Examiner.  For at least the above noted reasons claim 1 is submitted to be patentable over the proposed combination of Vysogorets and Resch.
Examiner respectfully notes a proper motivation to modify Vysogorets by Resch is provided in paragraph 0042 of Resch.  One would have been motivated to provide users with the benefits of performing distributed network storage management functions including data storage parameters such as allocation of virtual memory space, security parameters, and user profiled information.
Applicant comments as follows:  Claims 9 and 11 were rejected by the Examiner as being unpatentable over Vysogorets in view of Wahl (EP 2309700). The rejections are respectfully traversed.  Independent claim 9 was amended in similar fashion to independent claim 1 to recite that the maximum size of the microshard is determined so that at least one of the microshard data fragments selected from the source data will be unable to contain information having value to an attacker. As the Examiner acknowledged with respect to claim 1, Vysogorets does not disclose determining a maximum size of each microshard fragment. Accordingly, it follows that Vysogorets does not disclose how the maximum size is determined (ensure that at least one of the microshard data fragments selected from the source data will be unable to contain information having value to an attacker). The Examiner did not rely on Wahl to disclose this deficiency in the teachings of Vysogorets with respect to claim 9 and the Applicant submits that Wahl does not disclose this deficiency in the teachings of Vysogorets with respect to claim 9. Accordingly, even assuming that Wahl discloses what the Examiner contends (without acknowledging or conceding such) and that there was motivation to combine the references (without acknowledging or conceding such), the proposed combination would not result in the method of claim 9.  For at least the above noted reasons claim 9 is submitted to be patentable over the proposed combination of Vysogorets and Wahl.
Examiner respectfully disagrees.  Regarding claim 9, Vysogorets discloses, in paragraph 0047, a method for reconstructing source data executed by in a system comprised of at least one computer in communication with at least one storage resource, the method comprising; in paragraphs 0095, 0097, and 0072-0075, determining, based on one of user input and computed value, the source data that is to be recovered, wherein the source data was previously broken into a plurality of microshard data fragments, wherein each of the plurality of microshard data fragments were stored in a location identified by, computed from, or offset from, at least a portion of a corresponding pointer value stored in at least one pointer repository; paragraph 0095, receiving a pointer value; paragraph 0095, placing the one of the plurality of microshard data fragments in location created to reassemble the source data; paragraphs 0206 and 0222, repeating the steps of receiving a pointer value, receiving [[a]] one of the plurality of microshard data fragments, and placing the one of the plurality of microshard data fragments until all the microshard data fragments at least a portion of a corresponding pointer value stored in at least one pointer repository, receiving a pointer value from [[a]] the at least one pointer repository Page 4 and receiving [[a]] one of the plurality of microshard data fragments from a location represented by the pointer value.
Examiner respectfully notes that Kolman, col. 4, lines 48-51, discloses wherein the source data need not be encrypted.

The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention. 
Claims 1, 6, 8, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Resch (US2014/0281804), filed May 30 2014.
Regarding claim 1, Vysogorets discloses a method for securing source data in a system comprised of at least one computer in communication with at least one storage resource, comprising the steps of (Vysogorets, paragraph 0047, “Systems and methods for the secure storage of data through dispersion and through protection of the privacy of the data and its owner(s) are described herein.”);
wherein the maximum size is determined such that at least one of the microshard data fragments selected from the source data will be unable to contain information having value to an attacker (Vysogorets, paragraphs 0072-0075, obfuscation and fragmentation, no subset of fragments sufficient to determine the data resides in a single subset of places);
splitting the source data into a plurality of microshard data fragments having a size that is less than the maximum size (Vysogorets, paragraphs 0072-0075, fragmentation so that no subset of fragments sufficient to determine the data within a single space);
selecting [[a]] one of the plurality of microshard data fragments (Vysogorets, paragraph 0072-0074, fragments of encrypted data are dispersed for storage 35 where a point/ pointer to a data storage location for each stored fragment and no subset of fragments sufficient to determine the encrypted data resides within a single or small subset of places);
determining a pointer value which defines a location for the at least one at least one storage resource, and a location in the file, where the one of the plurality of microshard data fragments will be stored (Vysogorets, paragraph 0159, pointer may be a user identifier used in the database system; paragraph 0036  and 0192, Authentication and Dispersed Data storage system determines points/ locations to store dispersed fragmented data based on the container identifier; paragraph 0097, data is retrieved);
storing the one of the plurality of microshard data fragments in the location defined by the pointer value,  (Vysogorets, paragraph 0036  and 0192, Authentication and Dispersed Data storage system determines points/ locations to store dispersed fragmented data based on the container identifier; paragraph 0097, data is retrieved);
storing at least part of the pointer value in at least one pointer repository (Vysogorets, paragraph 0159, pointer);
repeating the steps of selecting [[a]] one of the plurality of microshard data fragments, determining a pointer value, storing the one of the plurality of microshard data fragments and storing at least part of the pointer value until the plurality Page 2of microshard data fragments are stored in the at least one storage resource in non- contiguous locations (Vysogorets, paragraph 0072, data fragments are dispersed for storage).
Vysogorets discloses selecting a microshard data fragment from the source data; a pointer, but does not explicitly disclose selecting a microshard data fragment from the source data that is less than or equal to the maximum size, determining, based on one of user input and computed value, a maximum size of each microshard data fragment, storing at least part of the pointer value in at least one repository.
However, in an analogous at, Resch discloses selecting a microshard data fragment from the source data that is less than or equal to the maximum size (Resch, paragraph 0097, data segments of varying sizes; paragraph 0066, data segment size may vary);
determining, based on one of user input and computed value, a maximum size of each microshard data fragment (Resch, paragraph 0097, data segments of varying sizes);
storing at least part of the. Pointer value in at least one repository (Resch, paragraph 0100, pointer for data object 40).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Resch with the system/method of Vysogorets to include selecting a microshard data fragment from the source data that is less than or equal to the maximum size, determining, based on one of user input and computed value, a maximum size of each microshard data fragment, storing at least part of the pointer value in at least one repository.
One would have been motivated to provide users with the benefits of performing distributed network storage management functions including data storage parameters such as allocation of virtual memory space, security parameters, and user profiled information (Resch: paragraph 0042).

Regarding claim 6, Vysogorets and Resch discloses the method of claim 1.  Resch discloses wherein the source data is a stream of data that is being continuously updated as microshard data fragments are being stored (Resch, paragraph 0085, “The virtual DSN address space 148 accommodates addressing of EC data slices corresponding to segments of data objects (e.g., data file, blocks, streams) over various generations and vaults. “).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 8, Vysogorets and Resch disclose the method of claim 1.  Vysogorets discloses wherein a portion of the pointer value represents an offset value from the location of a prior microshard data fragment from the source data (Vysogorets, paragraph 0232, offset in a data container identifier).
Regarding claim 14, Vysogorets a system for securing source data that includes at least one computer in communication with at least one storage resource and a non-transitory computer-readable storage medium containing stored instructions that when executed by the at least one computer causes the at least one computer to: (Vysogorets, paragraph 0047, “Systems and methods for the secure storage of data through dispersion and through protection of the privacy of the data and its owner(s) are described herein.”);
determine, based on one of user input and computed value, a maximum size of each microshard data fragment, wherein the maximum size is determined such that at least one of the microshard data fragments selected from the source data will be unable to contain information having value to an attacker (Vysogorets, paragraph 0072-0074, fragments of encrypted data are dispersed for storage 35 where a point/ pointer to a data storage location for each stored fragment and no subset of fragments sufficient to determine the encrypted data resides within a single or small subset of places, paragraphs 0072-0075, obfuscation and fragmentation, no subset of fragments sufficient to determine the data resides in a single subset of places);
split the source data into a plurality of microshard data fragments having a size that is less than the maximum size (Vysogorets, paragraphs 0072-0075, fragmentation so that no subset of fragments sufficient to determine the data within a single space);
determine a pointer value which defines a location for the at least one at least one storage resource, and a location in the file, where the one of the plurality of microshard data fragments will be stored (Vysogorets, paragraph 0159, pointer may be a user identifier used in the database system; paragraph 0036  and 0192, Authentication and Dispersed Data storage system determines points/ locations to store dispersed fragmented data based on the container identifier; paragraph 0097, data is retrieved);
store the one of the plurality of microshard data fragments in the location defined by the pointer value (Vysogorets, paragraph 0036  and 0192, Authentication and Dispersed Data storage system determines points/ locations to store dispersed fragmented data based on the container identifier; paragraph 0097, data is retrieved);
repeat the select [[a]] one of the plurality of microshard data fragments, determine a pointer value, one of the plurality of microshard data fragments and store at least part of the pointer value until the plurality of microshard data fragments are stored in the at least one storage resource in non-contiguous locations (Vysogorets, paragraph 0072, data fragments are dispersed for storage).
Vysogorets discloses pointer; select a microshard data fragment from the source data, but does not explicitly disclose determine, based on one of user input and computed value, a maximum size of each microshard data fragment, select [[a]] one of the plurality of microshard data fragments at least part of the pointer value in at least one pointer repository.
However, in an analogous art, Resch discloses determine, based on one of user input and computed value, a maximum size of each microshard data fragment (Resch, paragraph 0097, data segments of varying sizes);
select [[a]] one of the plurality of microshard data fragments (Resch, paragraph 0097, data segments of varying sizes; paragraph 0066, data segment size may vary);
store at least part of the pointer value in at least one pointer repository ((Resch, paragraph 0100, pointer for data object 40).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Resch with the system/method of Vysogorets to include determine, based on one of user input and computed value, a maximum size of each microshard data fragment, select a microshard data fragment from the source data that is less than or equal to the maximum size; store the pointer value.
One would have been motivated to provide users with the benefits of performing distributed network storage management functions including data storage parameters such as allocation of virtual memory space, security parameters, and user profiled information (Resch: paragraph 0042).
Regarding claim 15, Vysogorets and Resch disclose the system of claim 14.  Resch discloses wherein the source data is a stream of data that is being continuously updated as microshard data fragments are being stored (Resch, paragraph 0085, “The virtual DSN address space 148 accommodates addressing of EC data slices corresponding to segments of data objects (e.g., data file, blocks, streams) over various generations and vaults. “).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 17, Vysogorets and Resch disclose the system of claim 14.  Vysogorets discloses wherein at least one portion of the pointer value defines location information with at least one of (i) a token that references at least a portion of the (Vysogorets, paragraph 0232, offset in a data container identifier).
Regarding claim 19, Vysogorets and Resch disclose the system of Claim 14.  Vysogorets discloses wherein said at least one computer further comprises one of a plurality of worker threads and a poller having separate communication paths to each unique storage resource thereby allowing for the system to both store and retrieve microshard data fragments in parallel (Vysogorets, paragraph 0036  and 0192, Authentication and Dispersed Data storage system determines points/ locations to store dispersed fragmented data based on the container identifier; paragraph 0097, data is retrieved).


Claims 3 and 18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Resch (US2014/0281804), filed May 30 2014, and further in view of Nishida (CN101458946), published June 17, 2009.
Regarding claim 3, Vysogorets and Resch disclose the method of claim 1.
Vysogorets and Resch do not explicitly disclose further comprising obfuscating valid data by at least one of: creating a pseudo pointer value and storing some or all of the pseudo pointer value in the at least one pointer repository, and creating and storing the pseudo microshard data fragment on a file on the at least one storage resource.
However, in an analogous art, Nishida discloses further comprising obfuscating valid data by at least one of: creating a pseudo pointer value and storing some or all of the pseudo pointer value in the at least one pointer repository, and creating and storing the pseudo microshard data fragment on a file on the at least one storage resource (Nishida, page 4, line 18, pseudo-pointer, page 6, lines 4-6, page 11, lines 36-41, dummy pointer data, page 11, lines 42-47, pseudo-pointer and data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nishida with the system/method of Vysogorets and Resch to include further comprising obfuscating valid data by at least one of: creating a pseudo pointer value and storing some or all of the pseudo pointer value in the at least one pointer repository, and creating and storing the pseudo microshard data fragment on a file on the at least one storage resource.
One would have been motivated to provide users with the benefits of to preventing future attacks by requiring the application program to select a correct pointer (Nishida; page 11, lines 42-47).
Regarding claim 18, Vysogorets and Resch disclose the system of claim 14.
Vysogorets and Resch do not explicitly disclose wherein at least one microshard data fragment is comprised of pseudo data that is not part of the source data.
However, in an analogous art, Nishida discloses wherein at least one microshard data fragment is comprised of pseudo data that is not part of the source data (Nishida, page 4, line 18, pseudo-pointer, page 6, lines 4-6, page 11, lines 36-41, dummy pointer data, page 11, lines 42-47, pseudo-pointer and data).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nishida with the system/method of Vysogorets and Resch to include wherein at least one microshard data fragment is comprised of pseudo data that is not part of the source data.
One would have been motivated to provide users with the benefits of to preventing future attacks by requiring the application program to select a correct pointer (Nishida; page 11, lines 42-47).
Claim 4 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Resch (US2014/0281804), filed May 30 2014, and further in view of Wilson (US7031904), filed January 24, 2000.

Regarding claim 4, Vysogorets and Resch disclose the method of claim 1.
Vysogorets and Resch do not explicitly disclose wherein the pointer value includes a token that references at least a portion of the 
However, in an analogous art, Wilson discloses wherein the pointer value includes a token that references at least a portion of the (Wilson, col. 6, lines 15-18, obtain a token from a server; col 15, lines 35-38, host will provide a pointer).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wilson with the system/method of Vysogorets and Resch to include wherein the pointer value includes a token that references at least a portion of the 
One would have been motivated to provide users with the benefits of streamlining processing and communication of storage data and removing overhead (Wilson; col. 3, lines 13-17).
Claim 5 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Resch (US2014/0281804), filed May 30 2014, and further in view of O’Hare (US20120331088), filed June 1, 2012.

Regarding claim 5, Vysogorets and Resch disclose the method of claim 1.
Vysogorets and Resch do not explicitly disclose wherein subset the at least one 
However, in an analogous art, O’Hare discloses wherein subset the at least one (O’Hare, FIG. 50B shows pointers from registration / authentication server 4806 distinct from storage 4808 of shares).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of O’Hare with the system/method of Vysogorets and Resch to include wherein subset the at least one 
One would have been motivated to provide users with the benefits of avoiding sending unneeded data (O’Hare, paragraph 0565).
Claims 7 and 16 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Resch (US2014/0281804), filed May 30 2014, and further in view of Dull (US20050018693), filed June 24, 2004.
Regarding claim 7, Vysogorets and Resch disclose the method of claim 1.
Vysogorets and Resch do not explicitly disclose wherein at least a portion of the pointer value for a next microshard data fragment is calculated by applying a at least a portion of the pointer value for a preceding microshard data fragment 
However, in an analogous art, Dull discloses wherein at least a portion of the pointer value for a next microshard data fragment is calculated by applying a at least a portion of the pointer value for a preceding microshard data fragment will be stored (Dull, paragraph 0038, hash of source and destination address and hash of address to get the base pointer, the module function).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dull  with the system/method of Vysogorets and Resch to include wherein at least a portion of the pointer value for a next microshard data fragment is calculated by applying a at least a portion of the pointer value for a preceding microshard data fragment 
One would have been motivated to provide users with the benefits of fast filtering (Dull, paragraphs 0005 and 0009).
Regarding claim 16, Vysogorets and Resch disclose the system of claim 14.
Vysogorets and Resch do not explicitly disclose wherein at least a portion of the pointer value for a next microshard data fragment is calculated by applying a at least a portion of the pointer value for a preceding microshard data fragment to determine part of the location where the next microshard data fragment will be stored. 
However, in an analogous art, Dull discloses wherein at least a portion of the pointer value for a next microshard data fragment is calculated by applying a at least a portion of the pointer value for a preceding microshard data fragment to determine part of the location where the next microshard data fragment will be stored (Dull, paragraph 0038, hash of source and destination address and hash of address to get the base pointer, the module function).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dull  with the system/method of Vysogorets and Resch to include wherein at least a portion of the pointer value for a next microshard data fragment is calculated by applying a at least a portion of the pointer value for a preceding microshard data fragment microshard data fragment will be stored.
One would have been motivated to provide users with the benefits of fast filtering (Dull, paragraphs 0005 and 0009).
Claim 20 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Resch (US2014/0281804), filed May 30 2014, and further in view of Nettleton US20050289189), filed June 29, 2004.
Regarding claim 20, Vysogorets and Resch disclose the system of claim 19.
Vysogorets and Resch do not explicitly disclose wherein the poller creates a set of pages for the data source that is beg reassembled, wherein each page is comprised of a plurality of open slots to receive retrieved microshard data fragments from different storage apparatus.
However, in an analogous art, Nettleton discloses wherein the poller creates a set of pages for the data source that is beg reassembled, wherein each page is comprised of a plurality of open slots to receive retrieved microshard data fragments from different storage apparatus (Nettleton, paragraph 0032, data segments modification include change of data at a slot.  Data copied to page).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dull with the system/method of Vysogorets and Resch to include wherein the poller creates a set of pages for the data source that is beg reassembled, wherein each page is comprised of a plurality of open slots to receive retrieved microshard data fragments from different storage apparatus
One would have been motivated to provide users with the benefits of required updating based on modifications (Nettleton, paragraph 0029).
Claims 21 and 23 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Resch (US2014/0281804), filed May 30 2014, and further in view of Kolman (US9917820), filed June 29, 2015.
Regarding claim 21, Vysogorets and Wahl disclose the system of claim 14.
Vysogorets and Wahl do not explicitly disclose wherein the source data need not be encrypted.  
However, in an analogous art, Kolman discloses wherein the source data need not be encrypted (Kolman, col. 4, lines 48-51, splitting raw query data into shares).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Liu with the system/method of Vysogorets and Wahl to include wherein the source data need not be encrypted.
One would have been motivated to provide users with the benefits of providing secure information sharing without divulging privileged information (Kolman, col. 1, line 43, through col. 2, line 2).
Regarding claim 23, Vysogorets and Wahl disclose the method of claim 1.
Vysogorets and Wahl do not explicitly disclose wherein the source data need not be encrypted.  
However, in an analogous art, Kolman discloses wherein the source data need not be encrypted (Kolman, col. 4, lines 48-51, splitting raw query data into shares).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Liu with the system/method of Vysogorets and Wahl to include wherein the source data need not be encrypted.
One would have been motivated to provide users with the benefits of providing secure information sharing without divulging privileged information (Kolman, col. 1, line 43, through col. 2, line 2).
Claim 9 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Wahl (EP2309700), published April 13, 2011.
Regarding claim 9, Vysogorets discloses a method for reconstructing source data executed by in a system comprised of at least one computer in communication with at least one storage resource, the method comprising (Vysogorets, paragraph 0047, “Systems and methods for the secure storage of data through dispersion and through protection of the privacy of the data and its owner(s) are described herein.”);
determining, based on one of user input and computed value, the source data that is to be recovered, wherein the source data was previously broken into a plurality of microshard data fragments, wherein each of the plurality of microshard data fragments were stored in a location identified by, computed from, or offset from, at least a portion of a corresponding pointer value stored in at least one pointer repository (Vysogorets, paragraph 0095, Authentication and Dispersed Data Storage System determines the source data that is to be reassembled, paragraph 0036  and 0192, Authentication and Dispersed Data storage system determines points/ locations to store dispersed fragmented data based on the container identifier; paragraph 0097, data is retrieved, paragraphs 0072-0075, obfuscation and fragmentation, no subset of fragments sufficient to determine the data resides in a single subset of places);
receiving a pointer value (Vysogorets, paragraph 0159, pointer);
placing the one of the plurality of microshard data fragments in location created to reassemble the source data (Vysogorets, paragraph 0095, data fragments are reassembled to generate the encrypted data);
repeating the steps of receiving a pointer value, receiving [[a]] one of the plurality of microshard data fragments, and placing the one of the plurality of microshard data fragments until all the microshard data fragments (Vysogorets, paragraphs 0206 and  0222, data segments are collected and assembled).
Vysogorets discloses receiving a pointer value, but does not explicitly disclose at least a portion of a corresponding pointer value stored in at least one pointer repository, receiving a pointer value from [[a]] the at least one pointer repository, Page 4
receiving [[a]] one of the plurality of microshard data fragments from a location represented by the pointer value.
However, in an analogous art, Wahl discloses at least a portion of a corresponding pointer value stored in at least one pointer repository, receiving a pointer value from [[a]] the at least one pointer repository Page 4 (Wahl, paragraph 0063, data identifier);
receiving [[a]] one of the plurality of microshard data fragments from a location represented by the pointer value (Wahl, paragraph 0063, data segments looked up using row of table 301 indicated by data identifier).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wahl with the system/method of Vysogorets to include detect, at a first memory access tracking agent configured at a source of access requests directed to a set of target data structures of an application.
One would have been motivated to provide users with the benefits of improved transfer of data to distributed storage by making unauthorized access to the sets of data more difficult (Wahl: paragraphs 0007 and 0009).
Claim 10 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Wahl (EP2309700), published April 13, 2011, and further in view of Gurumoorthy (US20020188836), filed June 12, 2001.
Regarding claim 10, Vysogorets and Wahl disclose the method of claim 9.
Vysogorets and Wahl disclose pointers to microshard data fragments and reassembling microshard data fragments, but do not explicitly disclose further comprising the step of fetching and caching. using a page loader routine, a future group of pointers while previously received microshard data fragments are being reassembled. 
However, in an analogous art, Gurumoorthy discloses further comprising the step of fetching and caching. using a page loader routine, a future group of pointers while previously received microshard data fragments are being reassembled (Gurumoorthy, paragraph 0031, loader retrieves pointers).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gurumoorthy with the system/method of Vysogorets and Wahl to include further comprising the step of fetching and caching. using a page loader routine, a future group of pointers while previously received microshard data fragments are being reassembled.
One would have been motivated to provide users with the benefits of selecting services to be provided (Gurumoorthy: paragraph 0031).
Claim 12 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Wahl (EP2309700), published April 13, 2011, and further in view of Liu (US20150006787), filed June 28, 2013.
Regarding claim 12, Vysogorets and Wahl disclose the method of claim 9.
Vysogorets and Wahl disclose pointers to microshard data fragments and reassembling microshard data fragments, but do not explicitly disclose further comprising caching, use a page loader, at least one pointer value for future use while the pointer repository has available capacity. 
However, in an analogous art, Liu discloses further comprising caching, use a page loader, at least one pointer value for future use while the pointer repository has available capacity (Liu, paragraph 0035, pointer block cache can check for available memory).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Liu with the system/method of Vysogorets and Wahl to include further comprising caching, use a page loader, at least one pointer value for future use while the pointer repository has available capacity.
One would have been motivated to provide users with the benefits of quickly determining availability of memory (Liu, paragraph 0035).
Claim 22 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Vysogorets (US20120066517), filed July 18, 2011, in view of Wahl (EP2309700), published April 13, 2011, and further in view of Kolman (US9917820), filed June 29, 2015.
Regarding claim 22, Vysogorets and Wahl disclose the method of claim 9.
Vysogorets and Wahl do not explicitly disclose wherein the source data need not be encrypted.  
However, in an analogous art, Kolman discloses wherein the source data need not be encrypted (Kolman, col. 4, lines 48-51, splitting raw query data into shares).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Liu with the system/method of Vysogorets and Wahl to include wherein the source data need not be encrypted.
One would have been motivated to provide users with the benefits of providing secure information sharing without divulging privileged information (Kolman, col. 1, line 43, through col. 2, line 2).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439